sep uniform issue list legend taxpayer a amount b ira c broker d date date dear for a waiver of the 60-day this is in response to your request dated march rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page __ represents that she received a distribution from ira c totalling taxpayer a age amount b taxpayer a asserts that _ failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by broker d personal account the requested distribution was timely completed by broker taxpayer a maintained a personal account and ira c with broker d on date taxpayer a called an authorized agent of broker d to request a distribution of amount b from d however taxpayer a instead of ‘on date which was after the 60-day rollover period taxpayer a was unaware of does not understand why amount b broker d’s mistake and broker d stated that was distributed from ira c instead of from taxpayer a’s personal account amount b has remained in taxpayer a’s personal account did not learn that the money had been taken out of ira c personal account as received a form_1099 had requested until based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred assertion that failure the information presented by taxpayer a is consistent with to accomplish a timely rollover was caused by broker d’s failure to distribute amount b had from ira c instead of from taxpayer a’s personal account with broker d as requested taxpayer a did not become aware of broker d’s mistake until after the day rollover period had expired therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer ais granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours - ct’ perey vev manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
